Citation Nr: 1100273	
Decision Date: 01/04/11    Archive Date: 01/11/11

DOCKET NO.  09-02 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD), as due 
to personal assault.


REPRESENTATION

Veteran represented by:	John C. Cox, Esq.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1967 to September 
1969 with service aboard the U.S.S. Intrepid (CVS-11).

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 decision of the Department of 
Veterans Affairs (VA), Regional Office (RO), in Indianapolis, 
Indiana.

The Veteran requested a Travel Board hearing in connection with 
the current claims.  The hearing was scheduled for August 2010, 
but the Veteran failed to report for the hearing, provided no 
explanation for missing the hearing, and made no attempt to 
reschedule the hearing for a later date.  Accordingly, the 
Veteran's request for a hearing in this case is considered to be 
withdrawn.  38 C.F.R. § 20.704(d) (2010).

The issues of (1) entitlement to service connection for bilateral 
hearing loss; and (2) entitlement to service connection for an 
acquired psychiatric disorder, to include PTSD, as due to 
personal assault, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO.


FINDINGS OF FACT

1.  The Veteran was exposed to significant amounts of acoustic 
trauma during his period of active service.

2.  Resolving all doubt in the Veteran's favor, the Veteran's 
tinnitus is related to his period of active service.





CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus 
are met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim for VA 
benefits.  The Board has considered whether further development 
and notice under the Veterans Claims Assistance Act of 2000 
(VCAA) or other law should be undertaken.  However, given the 
results favorable to the Veteran, further development under the 
VCAA or other law would not result in a more favorable outcome or 
be of assistance to this inquiry.

In the decision below, the Board grants the claim of service 
connection for tinnitus.  The RO will be responsible for 
addressing any notice defect with respect to the rating and 
effective date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Service Connection - Tinnitus 

The Veteran contends that his currently diagnosed tinnitus is 
related to his period of active service, and in particular, to 
in-service noise exposure as a result of his duties as a 
boilerman aboard the U.S.S. Intrepid.  The Veteran further 
alleges in-service noise exposure as a consequence of having his 
sleeping quarters in close proximity to the flight line.  The 
Veteran also reported a continuity of symptoms beginning shortly 
after discharge from service.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2010).
In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also, Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. 
Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for certain organic diseases of the nervous 
system may also be established based upon a legal "presumption" 
by showing that it manifested itself to a degree of 10 percent or 
more within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  
In addition, service connection may be granted for any disease 
diagnosed after service when all the evidence establishes that 
the disease was incurred in service. 38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

Service treatment records associated with the claims file 
revealed no diagnosis of or treatment for tinnitus.  There was 
also no evidence of a diagnosis of or treatment for an organic 
disease of the nervous system within one year after discharge 
from service.

A private medical record from R. Kincaid, M.D., dated in January 
2004, shows that the Veteran reported sore ears.  The diagnosis 
was mild Eustachian tube dysfunction.  According to Dr. Kincaid, 
no specific treatment or follow-up was needed at that time.

The Veteran presented to E. Daetwyler, M.D. in November 2005 with 
subjective reports of tinnitus in each ear.  The Veteran also 
reported some pressure in the head and occasional ear pressure.  
The Veteran's past medical history was significant for serous 
otitis media as well as a "significant" history of noise 
exposure.  Audiometric testing revealed evidence of bilateral 
sensorineural hearing loss (worse in low frequencies).  The 
impression was bilateral sensorineural hearing loss in part 
related to noise exposure.  The Veteran was also diagnosed as 
having tinnitus related to sensorineural hearing loss.  Dr. 
Daetwyler also provided an addendum dated August 2006 in which he 
indicated that the Veteran's hearing loss (including tinnitus) 
may be related in part to his in-service noise exposure.  

The Veteran was afforded a VA audiology examination in December 
2006.  He reported experiencing bilateral hearing loss and 
tinnitus.  According to the Veteran, he began experiencing 
constant tinnitus shortly after discharge from service.  The 
Veteran's past history was significant for military noise 
exposure from frequent machines in the boiler room and from jets 
taking off near his sleeping quarters.  The Veteran denied 
wearing hearing protection in service.  He also denied any 
subsequent occupational or recreational noise exposure.  
Audiometric testing revealed clinically normal hearing for VA 
purposes.  The impression was normal hearing and tinnitus.  

The examiner further stated that the Veteran's tinnitus was noted 
after separation from service, and in her opinion, the Veteran's 
tinnitus was secondary to low frequency sensorineural hearing 
loss and not in-service noise exposure.  The examiner submitted 
an addendum to the examination report that same month in which 
she concluded that the Veteran's tinnitus was not caused by or 
the result of in-service noise exposure.  Subsequent VA treatment 
records contained in the claims file noted that the Veteran's 
past medical history was significant for tinnitus, among other 
conditions.

Resolving all doubt in the Veteran's favor, the Board finds that 
the preponderance of the evidence supports a finding of service 
connection for tinnitus.  According to Charles v. Principi, 16 
Vet. App. 370, 374 (2002), the Veteran is competent to provide 
lay evidence of his experiencing ringing in the ears since 
service.  Furthermore, 38 U.S.C.A. § 1154(a) provides that 
considerations shall be given to the places, types, and 
circumstances of the Veteran's service as shown by his service 
record, the official history of each organization in which he 
served, his medical records, and all pertinent medical and lay 
evidence.

In this regard, the Board notes that the Veteran served in the 
Navy as a boilerman aboard the U.S.S. Intrepid.  Ostensibly, he 
was exposed to significant amounts of noise as a result of these 
duties.  Moreover, the Veteran's statements are consistent with 
the circumstances of his service, and this evidence supports a 
finding that the Veteran experienced significant noise exposure 
in service.  In accordance with Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Board further finds that the lay 
evidence presented by the Veteran concerning his continuity of 
symptoms after service is credible and ultimately competent, 
regardless of the lack of contemporaneous medical evidence.  The 
Board's conclusion is additionally bolstered by the Veteran's 
specific denials of any significant post-service occupational or 
recreational noise exposure.  As such, the Board finds that the 
Veteran's contentions that he experienced tinnitus since service 
to be competent and credible and therefore affords them great 
probative weight.  

The Board notes that while the December 2006 VA audiological 
examination report did not link the Veteran's tinnitus to 
service, the record contains credible evidence of noise exposure 
in service.  Moreover, Dr. Daetwyler expressed the opinion that 
the Veteran's hearing loss (including tinnitus) may be related in 
part to his in-service noise exposure.  After resolving all doubt 
in favor of the Veteran, the Board affords more probative weight 
to the Veteran's contentions that he has had tinnitus since 
service.  Accordingly, service connection for tinnitus is 
granted.  38 C.F.R. §§ 3.102, 3.303.


ORDER

Service connection for bilateral tinnitus is granted.


REMAND

Service Connection - Bilateral Hearing Loss

The Veteran contends that his claimed bilateral hearing loss 
disability is related to his period of active service, and in 
particular, to in-service noise exposure as a result of his 
duties as a boilerman aboard the U.S.S. Intrepid.  The Veteran 
further alleges in-service noise exposure as a consequence of 
having his sleeping quarters in close proximity to the flight 
line.  The Veteran also reported a continuity of symptoms 
beginning shortly after discharge from service.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  See Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Where a medical 
examination does not contain sufficient detail to decide the 
claim on appeal, the Board must return the report as inadequate 
for evaluation purposes.  Hayes v. Brown, 9 Vet. App. 67, 73 
(1996); see also, Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007) (noting that once VA provides an examination to a Veteran, 
VA has a duty to ensure that the examination is adequate for 
evaluation purposes); Nieves- Rodriguez v. Peake, 22 Vet. App. 
295, 304 (2008) (finding that a medical opinion that contains 
only data and conclusions is not entitled to any probative value; 
there must be factually accurate, fully articulated, sound 
reasons for the conclusion).

Here, the Veteran was afforded a VA audiology examination in 
December 2006.  Audiometric testing revealed clinically normal 
hearing for VA purposes.  However, the examiner failed to address 
the significance of the November 2005 private examination (and 
subsequent addendum) from Dr. Daetwyler which appeared to show 
evidence of a diagnosed hearing loss disability within the 
meaning of 38 C.F.R. § 3.385 and suggested a possible link to the 
Veteran's in-service noise exposure.  Additionally, the examiner 
failed to discuss the significance, if any, of the Veteran's 
reports of continuity of symptoms since discharge from service.  
Accordingly, another VA examination is required to address these 
issues.

Service Connection - PTSD and Acquired Psychiatric Disorders

The Veteran also contends that his currently diagnosed PTSD, 
depression, and/or anxiety disorder is related in part to in-
service personal assaults and/or exposure to "combat 
conditions."  See Veteran's statements dated October 2006, April 
2007, and December 2008; January 1969 service personnel record 
(noting the U.S.S. Intrepid's participation in a "combat zone" 
on particular dates).  In light of a recent decision by the 
United States Court of Appeals for Veterans Claims (Court), the 
Board has re-phrased the issue on appeal as entitlement to 
service connection for an acquired psychiatric disorder, to 
include PTSD, as due to personal assault.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).

Preliminarily, the Veteran in this case was not provided with 
complete duty-to-inform notice pursuant to the Veterans Claims 
Assistance Act (VCAA) of the information and evidence needed to 
substantiate a service connection claim for an acquired 
psychiatric disorder, to include PTSD, based on in-service sexual 
assault.  Accordingly, the RO should provide the Veteran with 
such notice.  In addition, the Veteran's reported in-service 
stressors have not been corroborated to date.  On remand, 
however, the Veteran should be afforded one more chance to 
provide specific information about the claimed in-service 
stressors.
Service personnel records showed that the Veteran had active 
service from September 1967 to September 1969 with service as a 
boilerman aboard the U.S.S. Intrepid.  STRs showed no evidence of 
a diagnosis of or treatment for psychiatric abnormalities.  
However, the Board notes that the Veteran was treated for acute 
gonococcus uretheritis in December 1968.  Post-service VA 
treatment records showed diagnoses of PTSD, depression, and 
anxiety disorder, not otherwise specified.  

A review of the Veteran's Armed Forces Of The United States 
Report Of Transfer Or Discharge (DD Form 214) also showed that 
the Veteran was transferred to the Naval Reserves following 
discharge from his period of active service.  The Veteran's 
terminal date of reserve obligation was noted to be September 
1973.  To date, these records have not been obtained and should 
be associated with the claims file.  Accordingly, complete 
copies of the Veteran's service treatment and service personnel 
records from this period of service should be obtained and 
associated with the claims file.  All efforts to obtain these 
records should be fully documented, and if no such records exist, 
evidence to this effect should be included in the claims file.   
 
Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also, Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The 
diagnosis of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a Veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a Veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the procedural standards 
for establishing the occurrence of an in-service stressor for 
non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat Veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor was related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a Veteran is 
related to the Veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the Veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the Veteran's service, 
the Veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
Veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim was 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of July 13, 2010.

VA has a duty to assist Veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  
This duty to assist includes providing a thorough and 
contemporaneous medical examination.  Green, 1 Vet. App. at 124.  
In light of the amendment to VA regulations discussed above, the 
Board finds that a remand is necessary to afford the Veteran a 
new VA examination with a VA psychiatrist or psychologist or a 
psychiatrist or psychologist with whom VA has contracted.  Given 
the clinical psychiatric diagnoses of record which include PTSD, 
an examination is required in order for a VA psychiatrist or 
psychologist to provide an opinion addressing whether the claimed 
stressor(s) are adequate to support a diagnosis of PTSD, and 
whether the Veteran's symptoms are related to the claimed 
stressor.  

Clarification is also required to ascertain the nature and 
etiology of the psychiatric disabilities diagnosed other than 
PTSD and their relationship to service, if any.  Accordingly, the 
Veteran should be afforded a new VA examination to address these 
issues.  See Barr, 21 Vet. App. at 311-12 (noting that once VA 
provides an examination to a Veteran, VA has a duty to ensure 
that the examination is adequate for evaluation purposes).

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help a Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody. 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, VA medical records pertaining to the Veteran that are 
dated from June 5, 2010 should be obtained.  Additionally, the 
Veteran should be contacted and asked to identify any and all 
non-VA sources of treatment for his claimed disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO shall contact the Veteran and 
request that he identify any and all VA and 
non-VA sources of treatment for his currently 
diagnosed acquired psychiatric disorders and 
his claimed bilateral hearing loss 
disability.  In particular, the Veteran 
should provide, or authorize VA to obtain, 
any such pertinent records.  All efforts to 
obtain these records should be fully 
documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).

2.  The RO should send a duty-to-inform 
notice to the Veteran pursuant to the 
Veterans Claims Assistance Act.  This notice 
letter should inform the Veteran of the 
information and evidence needed to 
substantiate a service connection claim for 
posttraumatic stress disorder, to include as 
due to in-service personal assault.  
Specifically, the Veteran should be advised 
that there is no evidence of an in-service 
assault as he alleges.  Moreover, the Veteran 
should be advised that evidence from sources 
other than his service treatment records may 
corroborate his account of the assaults.  

Examples of such evidence include, but are 
not limited to: records from law enforcement 
authorities, rape crisis centers, mental 
health counseling centers, hospitals, or 
physicians; tests for sexually transmitted 
diseases; and statements from family members, 
roommates, fellow service members, or clergy.  
Additionally, the Veteran should also be 
advised that evidence of behavior changes 
following the claimed assault is one type of 
relevant evidence that may be found in these 
sources.  Examples of behavior changes that 
may constitute credible evidence of the 
stressor include, but are not limited to: a 
request for a transfer to another military 
duty assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without 
an identifiable cause; or unexplained 
economic or social behavior changes.  

The Veteran should also be afforded another 
opportunity to submit additional information 
and evidence relevant to his service 
connection claim for an acquired psychiatric 
disorder, to include PTSD.  He should again 
be asked to provide as much information as 
possible regarding his claimed stressors, 
particularly dates, full names of the people 
involved, and places.  The Veteran should 
also be informed that it is to his benefit to 
provide as specific information as possible.  
Absent specific information that could be 
used to corroborate the Veteran's alleged in-
service stressors, the Veteran should be 
informed that VA is not obligated to continue 
its search for such information.

3.  The RO should follow the procedures 
outlined in VA's Adjudication Procedure 
Manual (M21-MR) with respect to records 
retention and migration.  In this capacity, 
contact all appropriate service departments, 
Federal agencies, and/or state agencies to 
verify the Veteran's inclusive dates (by day, 
month and year) of active duty, active duty 
training (ACDUTRA), and inactive duty 
training (INACDUTRA), if any, with the Naval 
Reserves.  Additionally, obtain complete 
copies of the Veteran's service treatment and 
service personnel records for his period of 
Naval Reserve service.  All efforts to obtain 
these records should be fully documented.  If 
these records cannot be obtained, the Veteran 
should be notified pursuant to 38 C.F.R. 
§ 3.159(e) (2010).

4.  The RO shall associate with the claims 
file relevant VA medical treatment records 
pertaining to the Veteran from June 5, 2010.

5.  Should the Veteran provide sufficient 
information regarding his claimed stressors, 
the RO shall request that the JSRRC provide 
any available information which might 
corroborate the Veteran's alleged in-service 
stressors.  Forward a copy of the Veteran's 
DD Form 214, together with any new stressor 
information that has been obtained, to the 
JSRRC for an attempt at stressor 
verification.  The JSRRC should be asked to 
provide any additional information that might 
corroborate any of the Veteran's alleged 
stressors.  

6.  After the above development is completed, 
the RO  shall schedule the Veteran for a VA 
audiology examination to assess the nature 
and etiology of his claimed bilateral hearing 
loss.  The examiner should note in the 
examination report that the claims file has 
been reviewed.  All appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

The examiner is asked to indicate whether the 
Veteran has a currently diagnosed bilateral 
hearing loss disability pursuant to 38 C.F.R. 
§ 3.385.   If so, the examiner is asked to 
indicate whether any currently diagnosed 
bilateral hearing loss disability is at least 
as likely as not (i.e., 50 percent or greater 
possibility) related to his period of active 
service, including but not limited to in-
service noise exposure as a result of his 
responsibilities as a boilerman. 

The examiner must consider the Veteran's 
reports of a continuity of hearing loss 
symptoms since service in offering the 
opinion.  The examiner must provide a 
complete rationale for any stated opinion, 
and is also advised that the absence of a 
hearing loss disability at the time of 
discharge from service is not detrimental to 
the Veteran's claim.

7.  The RO should also schedule the Veteran 
for a VA psychiatric examination to assess 
the nature and etiology of his psychiatric 
disabilities.  The examiner is asked to 
ascertain the nature of all psychiatric 
disabilities and proper diagnoses thereof, to 
include PTSD, as set forth in the Diagnostic 
and Statistical Manual of Mental Disorders 
(4th ed. 1994) (DSM-IV).  The claims folder 
and a copy of this remand must be made 
available to the examiner.  The examiner 
should note in the examination report that 
the claims file has been reviewed.  Any 
appropriate evaluations, studies, and testing 
deemed necessary by the examiner should be 
conducted at this time, and included in the 
examination report.

If the psychiatrist or psychologist finds 
that the Veteran meets the criteria for a 
diagnosis of PTSD, then he or she state 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's current symptoms are related to a 
confirmed stressor or a stressor involving 
fear of hostile military activity.  The 
Veteran has reported stressors involving 
fear of hostile military or terrorist 
activity, therefore, the examiner should 
opine as to whether such reported stressors 
are adequate to support a diagnosis of PTSD.  
"[F]ear of hostile military or terrorist 
activity" means that a Veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
Veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the Veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f), as amended by 75 Fed. Reg. 41092 
(July 15, 2010).  

In the alternative, the examiner is also 
asked to express an opinion as to whether the 
Veteran's other currently diagnosed 
psychiatric disabilities, including but not 
limited to depression and anxiety disorder, 
NOS, are at least as likely as not (i.e., 50 
percent or greater possibility) related to 
the Veteran's period of active service.  The 
examiner must provide a complete rationale 
for any stated opinion.  

8.  The RO will then review the Veteran's 
claims file and ensure that the foregoing 
development actions have been conducted and 
completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required.  If further action is required, it 
should be undertaken prior to further claim 
adjudication.

9.  The RO will then readjudicate the 
Veteran's claims.  If the benefits sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matters the Board 
has remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this remand are to obtain additional 
information and comply with all due process considerations.  No 
inference should be drawn regarding the final disposition of this 
claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


